Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 10, 2021

                                     No. 04-21-00185-CR

                                      Adelida TREVINO,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 18-203-CR
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER

          The reporter’s record in these companion cases was originally due June 28, 2021. In
response to this court’s notification that the record was late, the court reporter requested an
extension of time to file the record until August 23, 2021, and we granted that request. On
August 26, 2021, the court reporter requested an additional extension of time until September 7,
2021, for a total extension of 70 days. We granted that request and ordered the court reporter to
file the record by September 7, 2021.

        As of the date of this order, the reporter’s record has not been filed. We therefore
ORDER the court reporter to file the record by September 20, 2021. If the record is not filed
within the time provided, we may initiate contempt proceedings.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court